1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                 Case No. SA CV 19-00756-AB (FFMx)
12     UNIQUE GARAGE DOOR
       INC.
13
                      Plaintiff,                 ORDER DISMISSING CIVIL ACTION
14
15    v.
16
       CLOPAY BUILDING
17     PRODUCTS COMPANY, INC.,
18                    Defendant.
19
20         The parties have advised the Court that this action has been settled.
21         IT IS THEREFORE ORDERED that this action is hereby dismissed without
22   costs and without prejudice to the right, upon good cause shown within 45 days, to re-
23   open the action if settlement is not consummated. This Court retains full jurisdiction
24   over this action and this Order shall not prejudice any party to this action.
25
26   Dated: February 5, 2020          _______________________________________
                                      ANDRÉ BIROTTE JR.
27                                    UNITED STATES DISTRICT JUDGE
28
                                                1.
